DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner Note

Examiner contacted Applicant representative discussing the content of the claims for speedy prosecution but no agreement has been reached.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-4, 7-11, 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  Claim(s) 1-5, 7-12, 14-19  is/are directed to Abstract Idea such as an idea standing alone such as an instantiated concept, pan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper for example using measurement received from a mobile device, transmitting from the source relay node to a donor access node.  
The apparatus and the method claim 1, 8 and 15 recites limitation, “training a set of exploitation models using a first subset of randomly chosen chromosomes of a set of encoded chromosomes, wherein each encoded chromosome of the set of encoded chromosomes comprises a variation of decision step: evaluating a success or a failure of each chromosome of the first subset of randomly chosen chromosomes; calculating an effectiveness ratio of each exploitation model of the set of exploitation models by measuring a ratio of successful outcomes compared to all outcomes: performing the above method steps while simultaneously: mutating a first fixed percentage of random bits of each chromosome of a second set of randomly chosen chromosomes of the set of encoded chromosomes, training a set of exploration models using the second set of randomly chosen chromosomes; evaluating a success or a failure of each chromosome of the second subset of randomly chosen chromosomes: and calculating an effectiveness ratio of each exploration model of the set of exploration models by measuring a ratio of successful outcomes compared to all outcomes, generating a combined exploitation and exploration heat map based on a translation of the first subset and a translation of the second subset to a different data representation that a neural network can understand”. Since the claim is directed to a process and a machine, which is one of the statutory categories of the invention (Step 1: YES).
The claim is then analyzed to determine whether it is directed to any judicial exception. The claim recites training a set of exploitation models using a first subset of randomly chosen chromosomes of a set of encoded chromosomes, wherein each encoded chromosome of the set of encoded chromosomes comprises a variation of decision step: evaluating a success or a failure of each chromosome of the first subset of randomly chosen chromosomes; calculating an effectiveness ratio of each exploitation model of the set of exploitation models by measuring a ratio of successful outcomes compared to all outcomes: performing the above method steps while simultaneously: mutating a first fixed percentage of random bits of each chromosome of a second set of randomly chosen chromosomes of the set of encoded chromosomes, training a set of exploration models using the second set of randomly chosen chromosomes; evaluating a success or a failure of each chromosome of the second subset of randomly chosen chromosomes: and calculating an effectiveness ratio of each exploration model of the set of exploration models by measuring a ratio of successful outcomes compared to all outcomes, generating a combined exploitation and exploration heat map based on a translation of the first subset and a translation of the second subset to a different data representation that a neural network can understand. The decision step of evaluating the success or failure, calculating an effectiveness ratio and generating a combined exploitation and exploration heat  map and then inputting the combined exploitation and exploration of heat map into a convoluted neural network recited in the claim is no more than an abstract idea i.e., mathematical process of generating a number and putting it into neural network, etc. (Step 2A: Prong One Abstract Idea=Yes).
The claim is then analyzed if it requires an additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception – i.e., limitation that are indicative of integration into a practical application: improving to the functioning of a computer or to any other technology or technical field. In the current claims, there is no additional elements that would integrate the abstract idea into a practical application (Step 2A: Prong Two Abstract Idea=Yes). 
Next the claim as a whole is analyzed to determine if there are additional limitation recited in the claim such that the claim amount to significantly more than an abstract idea. The claim requires the additional limitation of a computer with the central processing unit, memory, a printer, an input and output terminal and a program. These generic computer components are claimed to perform the basic functions of storing, retrieving and processing data through the program that enables. In the current scenario, there are no additional elements that would amount to significantly more than the abstract idea. Therefore, the claim does not amount to significantly more than the abstract idea itself (Step 2B: No). Accordingly, the claim is not patent eligible. 
Further, dependent claims does not add any positive limitation or step that recite within the scope of the claim and does not carry patentable weight they are also rejected for the same reasons as independent claims.

However, if applicant add limitation from claim 6 i.e., “selecting a set of crossover strategies from an output of the convoluted neural network by randomly switching a bit of a same location between a chromosome pair of the set of encoded chromosomes, and updating a qtable for each chromosome of the set of crossover strategies based on user actions and based on norms”, applicant would overcome the rejection.

Allowable Subject Matter
Claim 5, 6, 12, 13, and 19, 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAR N SIVJI/Primary Examiner, Art Unit 2647